                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


COUNTY OF BUTLER, et al,

               Plaintiffs,                        Civil Action No. 2:20-cv-677

v.                                                Hon. William S. Stickman IV

THOMAS W. WOLF, et al,

               Defendants.


                                      HEARING MEMO

                        HEARING HELD: Telephonic Status Conference
                           DATE HEARING HELD: July 14, 2020
                          BEFORE: Judge William S. Stickman IV

Appearing for Plaintiffs:                           Appearing for Defendants:
Thomas W. King, III, Esquire                        Karen Mascio Romano, Esquire
Thomas E. Breth, Esquire
Ronald T. Elliott, Esquire

Hearing began at 10:31 a.m.                         Hearing concluded at 10:46 a.m.


                                            OUTCOME:

Logistics for Friday’s hearing discussed.

Courtroom 9A has been reserved for the hearing from 9:00 a.m. to 4:00 p.m.

The parties will receive the Zoom link from the Court’s Deputy Clerk via email for distribution
to those attending remotely. Parties are encouraged to maximize the use of Zoom.

Any motions relating to whether certain witnesses may be called, or the propriety of any party as
a party in this case must be filed by close of business 07/15/20; responses due by close of
business 07/16/20.
